Citation Nr: 1235513	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-26 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from October 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In a July 2010 letter, the Veteran indicated that he was having left hip problems.  He stated that a VA physician had indicated that it sounded like the Veteran had a pinched nerve in his left hip.  As such, it appears that the Veteran is attempting to obtain an increased disability evaluation for his service-connected left hip, but this is very unclear.  It appears that the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As to the issue of an evaluation in excess of 30 percent for postoperative internal derangement with traumatic arthritis of the right knee, the Veteran, subsequent to the last VA examination performed in April 2008, has indicated that the symptomatology associated with his right knee condition has worsened in severity.  In a July 2010 letter, the Veteran stated that he had purchased an elastic support for his knee and that he was having a lot of pain in his knee.  P. S., a co-worker of the Veteran, in a June 2009 letter, indicated that she had seen a worsening of the Veteran's right knee problems over the past two years.  Moreover, the Veteran's representative, in his September 2012 written argument, noted the passage of time since the last examination and requested that the Veteran be afforded a new VA examination to determine the current severity of his service-connected right knee disorder.  

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995). The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the above an additional VA examination is warranted.  

The Board further observes that in his July 2010 letter, the Veteran made reference to treatment being received and X-rays being performed at several facilities with regard to his right knee disorder.  The Veteran indicated that X-rays had been performed at the Bonham VA Medical Center (MC) in May 2010 and that he had been seen at the Dallas VAMC for an orthopedic consultation in June 2010.  A review of the claims folder and of records stored in "Virtual VA" demonstrates that treatment records dated no later than May 2009 have been associated with the Veteran's claim.  

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  Based upon the above, the Board has no alternative but to attempt to obtain the above noted records and any other available records subsequent to May 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Bonham and Dallas VAMCs from May 2009 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disorder.  The claims folder must be made available to the examiner for review and the examiner should note such review in his/her report.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail. 

The examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms. 

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

